
	

113 S932 IS: Putting Veterans Funding First Act of 2013
U.S. Senate
2013-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 932
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2013
			Mr. Begich (for himself
			 and Mr. Boozman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  advance appropriations for certain discretionary accounts of the Department of
		  Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Putting Veterans Funding First Act of
			 2013.
		2.Advance
			 appropriations for certain discretionary accounts of the Department of Veterans
			 Affairs
			(a)In
			 generalSection 117 of title
			 38, United States Code, is amended—
				(1)by striking
			 medical care accounts of the Department each place it appears
			 and inserting discretionary accounts of the Department;
				(2)in subsection
			 (c)—
					(A)by striking
			 medical care accounts of the Veterans Health Administration, Department
			 of Veterans Affairs account and inserting accounts of the
			 Department of Veterans Affairs account;
					(B)in paragraph (1),
			 by inserting Veterans Health Administration, after
			 (1);
					(C)in paragraph (2),
			 by inserting Veterans Health Administration, after
			 (2);
					(D)in paragraph (3),
			 by inserting Veterans Health Administration, after
			 (3);
					(E)by adding at the
			 end the following new paragraphs:
						
							(4)Veterans Health Administration, Medical
				Research and Support.
							(5)National Cemetery
				Administration.
							(6)Veterans Benefits
				Administration, Native American Veteran Housing Loan Program Account.
							(7)Departmental
				Administration, General Administration, General Operating Expenses.
							(8)Departmental
				Administration, General Operating Expenses, Veterans Benefits
				Administration.
							(9)Departmental
				Administration, Information Technology Systems.
							(10)Departmental
				Administration, Office of the Inspector General.
							(11)Departmental
				Administration, Construction, Major Projects.
							(12)Departmental
				Administration, Construction, Minor Projects.
							(13)Departmental
				Administration, Grants for Construction of State Extended Care
				Facilities.
							(14)Departmental
				Administration, Grants for Construction of Veterans
				Cemeteries.
							;
				and
					(F)in the subsection
			 heading, by striking Medical care accounts and inserting
			 Discretionary
			 accounts; and
					(3)in the section
			 heading, by striking certain
			 medical care accounts and inserting
			 certain discretionary
			 accounts.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to fiscal year 2016 and each subsequent fiscal year.
			
